DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claims 1, 9, and 17 include the 
following functionality that is not illustrated in the drawings “wherein based on the reference line index indicating the reference line is the zero reference line, and based on a first neighboring mode of a first neighboring block of the current block being a non-angular mode, and based on a second neighboring mode of a second neighboring block of the current block being an angular mode, a position of at least one from among a planar mode and a DC mode in the first MPM list with respect to a position of  the angular mode in the first MPM list is determined based on a mode number of the angular mode.”  While Fig. 9 illustrates a portion of claim 1, the last paragraph thereof (quoted above) is not illustrated in the drawings.  Moreover, the specification adequately supports this claimed functionality in, for example, [0122] but the drawings simply do not illustrate these claimed features.
Therefore, the above-identified expressed in claims 1, 9, and 17 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:   
The second to last line of independent claims 1, 9, and 17 lacks clarity for “the angular mode” and it is unclear to what “with respect to” refers.  This lack of clarity and is perhaps best explained in terms of the following suggested amendment: 
“wherein based on the reference line index indicating the reference line is the zero reference line, and based on a first neighboring mode of a first neighboring block of the current block being a non-angular mode, and based on a second neighboring mode of a second neighboring block of the current block being an angular mode, a position of at least one from among a planar mode and a DC mode in the first MPM list with respect to a position of  the angular mode in the first MPM list is determined based on a mode number of the angular mode.”
Claims 2-8, 10-16, and 18-20 are objected to because of their dependence upon claims 1, 9, or 17.
Appropriate correction is required.
As is further reflected in the Interview Summary, this suggested amendment was offered to Applicant to place the application in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lee (US 20200244956 A1) and Li (US 20200204798 A1) are the closest prior art. 
In regards to claim 1, Lee discloses a method of signaling an intra prediction mode used to encode a current block in an encoded video bitstream using at least one processor {see [0117] discussing coding parameter signaling from encoder to decoder which includes intra-prediction mode signaling used to encode a current block.  See also [0182], [0191] as well as the MPM list, flag an index signaling in [0193] and [0223] discussing intra-prediction information signaling protocols including video parameter set VPS, sequence parameter set SPS, picture parameter set PPS, and adaptation parameter set APS.  See also cites for last step of claim 1 below.  For processor see paragraph [0453] discussing computer readable medium embodiments that are implemented using a computer}, the method comprising:
generating a first most probable mode (MPM) list corresponding to a zero reference line of the current block, wherein the first MPM list comprises a plurality of angular intra prediction modes {see [0193] in which plural MPM lists may be generated/configured while [0197] clarifies that the MPM lists can be differently constructed depending upon a variety of elements that include using multiple reference sample lines (the mrl_index has value(s) other than zero).  Such multiple reference sample line used for generating an MPM list corresponds to the “second MPM list” because it corresponds to non-zero reference lines.  Meanwhile, [0226] discloses that an indicator may be signaled to indicate whether a single reference sample line is used thus clearly encompassing “one” in the “one more” claim language.  Still further, [0228]- [0229] discloses signaling an indicator of mrl_index having a value of zero  (zero reference line of current block) which corresponds to the claimed generating a first MPM list.  See also [0231].  As to angular intra prediction modes see paragraphs [0178], [0187], [0193], [0290], [0296]};
generating a second MPM list corresponding to one or more non-zero reference lines of the current block, wherein the second MPM list comprises the plurality of angular intra prediction modes {see the citations above for the generating a first MPM list};
signaling a reference line index indicating a reference line used to encode the current block from among the zero reference line and the one or more non-zero reference lines {see mrl_index cited and discussed above for the generating a first MPM list and as discussed in [0228]-[0229] }; and
signaling an intra mode index indicating the intra prediction mode within the first MPM list or the second MPM list {see the MPM index information mpm_idx and/or 2nd_mpm_idx in paragraphs [0193], [0200], [0215], [0217], [0231] that indicates the intra prediction mode within the first and second MPM lists and is signaled.}.
Li (US 20200204798 A1) discloses partially shared MPM lists in which L is an intra-mode of neighboring block B and A is an intra-mode of neighboring block D such that when L and A are different (e.g. non-angular mode for neighbor B and angular mode for neighbor block D) then the MPM List 1 copies the modes L and A from the neighboring block for use by the current block.  See [0140]-[0149] and table 4.
None of the prior art of record, however, discloses or fairly suggests the limitations of wherein based on the reference line index indicating the reference line is the zero reference line, and based on a first neighboring mode of a first neighboring block of the current block being a non-angular mode, and based on a second neighboring mode of a second neighboring block of the current block being an angular mode, a position of at least one from among a planar mode and a DC mode in the first MPM list with respect to a position of  the angular mode in the first MPM list is determined based on a mode number of the angular mode in combination with the remainder of the limitations of claim 1 which are stated above in relation to Lee.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486